COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00107-CV


FABIAN THOMAS                                                         APPELLANT

                                           V.

DENISE DANIEL                                                          APPELLEE


                                       ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Motion To Dismiss.”          It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: August 23, 2012




                             2